Citation Nr: 1447443	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran and P.E. 

ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of adverse rating actions in June 2011 and in June 2014 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the record.

In March 2014, the claims were remanded for further development.


FINDINGS OF FACT

1.  Since the initial grant of service connection, posttraumatic stress disorder has been manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran is not unemployable as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).




2.  The criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).

The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

On the initial rating for posttraumatic stress disorder, the RO provided pre-adjudication VCAA notice by letter, dated in April 2009, on the underlying claim of service connection, which complied with the VCAA requirements.   Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for posttraumatic stress disorder, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).

In the claim for a total disability rating for compensation based on individual unemployability, the RO provided pre-adjudication VCAA notice by letter, dated in April 2014.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

The Veteran was afforded a VA examination in August 2010.  In March 2014, the Board remanded the claims to afford the Veteran another VA examination, which was conducted in May 2014.  As the development request by the Board has been completed, no further action to ensure compliance is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As the examination reports are based on the Veteran's history and as the reports are in sufficient detail so that the Board's decision is a fully informed one, the VA examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claims the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Posttraumatic stress disorder is rated 30 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the  criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Rather VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 






GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence 

VA records in April 2010 show that the Veteran was evaluated for problems with anxiety and depression following an unexpected job loss.  It was noted that the Veteran was terminated from ten years of employment after a customer's complaint.  On mental status evaluation, the Veteran was alert and oriented.  He appeared clean and well dressed with good eye contact.  Speech was fluent.  The Veteran was  cooperative.  The Veteran denied suicidal ideation.  The VA psychologist described the depressive symptoms as in the mild range.  Moderate symptoms involving motivation and trouble sleeping were noted.





VA records in May 2010 show that Veteran was exploring training options and was looking for work.  The Veteran was oriented.  He appeared clean.  Speech was clear.  The Veteran denied suicidal intention.  The impression was adjustment disorder with mild to moderate depressive symptoms.  The GAF score was 60.  

VA records in August 2010 show that the Veteran was having problems with decision making, impaired sleep, and intimacy.

On VA examination in December 2010, the Veteran stated that he lived with his wife of fifteen years and was presently unemployed and attending classes.  The Veteran stated that he had been fired, because of a customer's complaint despite an unblemished ten-year work history.  The Veteran stated that he worked around the house, assisted a neighbor with childcare occasionally, and visited with his grandchildren.  He stated that he attended monthly meetings of a veterans organization.  

On mental status evaluation, the Veteran's responses were coherent and goal-directed.  There were no indications of impaired thought process or pathological thought content.  The Veteran indicated that he was easy to get along with.  He denied suicidal ideation.  He described crying, sleep disturbance, and excessive worry, but not panic attacks.  There was no indication of compulsive behaviors or obsessions.  The Veteran described having a close relationship with his wife, but having few friends and associates.  The Veteran stated that he associated well with coworkers.  The Veteran complained of dreams of combat every month or two.  He described some intrusive memories and distress and mild avoidance and arousal symptoms.  The GAF score was 66.

VA records in February 2011 show that the Veteran was alert and oriented.  He appeared clean and well dressed.  Speech was clear and fluent.  His mood was stable.  Affect was normal with some increased anxiety likely related to recent heath issues.  He denied suicidal ideation.  Thinking was reality-based.  The GAF score was 62.  


In May 2011, the Veteran's PTSD symptoms were described as mild with depressive symptoms and life adjustment issues.  It was noted that the Veteran's wife was now living separately from him in a different town for her new job.  The Veteran's symptoms had improved with medication and he had better motivation and more energy.  He stated that he was dealing with his wife's move for a new job.   The GAF score was 65.

In July 2011 in his notice of disagreement, the Veteran stated that he suffered from panic attacks more than once a week, and that he went to the hospital believing that he was having a heart attack which turned out to be a panic attack.  He stated that his wife took a job with less pay so that she could move away from him because of his mental issues.  The Veteran stated that he suffered from impaired impulse control becoming angry for no reason and he had difficulty in establishing and maintaining effective relationships.  

In a statement in July 2011, the Veteran's wife stated that the Veteran had difficulty concentrating and that over the years of their marriage the Veteran's anger and frustration had increased.  She stated that she moved out of the house for several reasons to include her husband's behavior.  The Veteran's wife explained that the Veteran ignored her and spent time with his neighbors and his niece, noting that they commented on his constant presence and text messaging, stating that her husband did not see the problem.  She stated the Veteran had no increase in intimacy and that PTSD influenced his emotional withdrawal.  She also stated that she chose to leave their home.

VA records show that from September 2011 to July 2012 the Veteran was in individual therapy.  The Veteran stated he had trouble with anger management.  The Veteran was consistently described as oriented with normal attention and concentration.  Memory and thought process were normal as was speech.  The Veteran appeared open, friendly and engaged.  Judgment, insight and impulse control appeared normal.  The Veteran denied suicidal and homicidal ideations.  



The Veteran's mood was dysthymic and his affect restricted.  He indicated that his intimate relationship with his wife had not improved.  

In August 2012, the Veteran testified that he had symptoms of impaired sleep, panic or anxiety attacks several times a week, and increased flashbacks about once a week.  The Veteran stated that he had a difficulty getting out of bed and difficulty driving to work.  He stated that he worked a 40 hour week. 

On VA examination in May 2014, the Veteran complained of a lack of intimacy for three years.  The Veteran stated that he had an estranged relationship with his youngest daughter, but a good relationship with his two sons.  He stated that his hobbies included building furniture and social activities, like dining out and going to movies with his wife.  The Veteran stated that he intended to get a job as a therapist but he had difficulty with reports and he was given a job at a halfway house instead, describing it as a "glorified babysitting job."  The Veteran stated that he enjoyed his work and denied negative performance evaluations or work missed due to PTSD.  He stated that occasionally he disagreed with the therapist having worked in the field himself.  He denied financial problems.

The Veteran reported symptoms included difficulty staying asleep, nightmares three times a month, and daily distressing thoughts.  He denied suicidal ideation.  He stated that he obsessively watched news reports related to military activity and was angry at the good reception received by soldiers compared to his experience.  He complained of an exaggerated startle response and hypervigilance.  He stated that he had a depressed mood for about two days at a time with two weeks of no symptoms.  He indicated that work helped his symptoms.  The Veteran stated that his irritability lead to conflict in his marriage as they argued more than usual, but their relationship was stronger than it had been.  

The VA examiner concluded that the Veteran had mild occupational impairment due to irritability that led to occasional conflict and mild social impairment due to fear of loss.  


On mental status examination, the Veteran appeared was well groomed.  His thinking was logical.  He was oriented.  Speech was normal.  There was no suicidal or homicidal ideation and no delusions or hallucinations.  

In a statement in August 2014, the Veteran stated that the findings on the VA examination in May 2014 were inaccurate.  The Veteran explained that he had been married third times and that his wife left him and that there was a lack of intimacy for over four years.  He stated that he had not spoken to his daughter since she was 13.  The Veteran stated that on the VA examination it was noted that he had a good job, but he was fired after a customer's complaint.  He stated that he does not even remember speaking to the customer.  

The Veteran stated that he was promoted following graduation from college but was demoted following trouble handling requirements of the job as he found it hard to remember names and complete reports.  He stated that he had a hard time remembering things and had frequent bouts of crying.  He stated that he called in sick because he could not make it out of bed and got about four to five hours of sleep with nightmares.  

Analysis

In interpreting the various examination reports, the reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture. 38 C.F.R. § 4.2.

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders). 


And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated at any time during the appeal, which covers a period from 2010 to 2014.  Since the Veteran has filed his claim for service connection, the disability picture has remained essentially constant in symptomatology, in the clinical findings, and in the impact on occupational and social functioning.  

From 2010 to 2014, the Veteran's symptomatology under the General Rating Formula for Mental Disorders included anxiety and depression; problems with decision making, impaired sleep, and a lack of intimacy; panic attacks; impaired impulse control; and difficulty in establishing and maintaining effective relationships.  The symptoms and severity of anxiety and depression and impaired sleep are encompassed in the criteria for 30 percent. 

The Veteran's symptomatology associated with posttraumatic stress disorder and not covered by the General Rating Formula for Mental Disorders included dreams of combat or nightmares, intrusive memories, distress, avoidance and arousal symptoms, exaggerated startle response and hypervigilance, and irritability leading to conflicts in his marriage. 

As for occupational impairment, the record shows that in March 2010 the Veteran lost his job of ten years after a customer's complaint, resulting in anxiety and depression.  The Veteran was out of work until March 2012, and in the meantime he earned a degree and he has worked fulltime since March 2012.   

As for current employment, the Veteran had tried to work as a therapist, but he had difficulty with reports and he took a lesser a job. The Veteran has stated that he enjoyed his work and denied negative performance evaluations or work missed due to PTSD.

As for social impairment, while attending school, the Veteran worked around the house, assisted a neighbor with childcare occasionally, and visited with his grandchildren.  
The Veteran attended meetings of a veterans organization.  The Veteran is estranged from his youngest daughter, but he has good relationships with his two sons.  He has hobbies and he likes to socialize with his wife.  

On mental status evaluations, the Veteran's mood was dysthymic and his affect restricted.  The Veteran was also consistently described as oriented with normal attention and concentration.  There has no evidence of impaired thought process or pathological thought content, compulsive behavior or obsessions.  Memory and thought process were normal.  The Veteran appeared open, friendly and engaged.  Judgment, insight and impulse control appeared normal.  The Veteran denied suicidal and homicidal ideation.  

The GAF scores were predominantly in the range of 61 to 66, equating to mild symptoms with some difficulty in occupational and social functioning. 

The VA examiners found that the Veteran's depressive symptoms were in the mild range with moderate symptoms involving motivation and trouble sleeping and the Veteran's PTSD symptoms were mild.  On the last VA examination, the VA examiner concluded that the Veteran had mild occupational impairment due to irritability that led to occasional conflict and mild social impairment.  

As for a rating higher than 50 percent, neither the Veteran's symptomatology, including that associated with PTSD, nor the clinical findings, nor the impact on occupational and social functioning more nearly approximates or equates to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. 



As for specific symptoms for the next higher rating, namely, impaired impulse control, impaired impulse control has not resulted in more than mild occupational impairment due to irritability as found by a VA examiner. 

In light of the whole recorded history and reconciling the various reports into a consistent picture, and weighing the evidence for and against the claim, the Board concludes that the evidence does not more nearly approximate or equate to the criteria for either a 50 percent or 70 percent rating at any time during the appeal period on the basis of the Veteran's symptomatology, clinical findings, and the impact on occupational and social functioning.  

In light of the foregoing, the preponderance of the evidence is against a rating higher than 30 percent at any time during the appeal period.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 


Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the PTSD symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule or in symptoms associated with the diagnosis of PTSD.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating 

Under 38 C.F.R. § 4.16(a), a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  

Under 38 C.F.R. § 4.16(b), a total rating based on individual unemployability may still be assigned to a Veteran who fails to meet the percentage standards if he is unable to secure and follow a substantially gainful occupation because of service-connected disabilities. 

Evidence and Analysis 

A Schedular Total Disability Rating under 38 C.F.R. § 4.16(a)

The Veteran's service-connected for disabilities are hearing loss, rated 
noncompensable, tinnitus, rated 10 percent, diabetes mellitus, type 2, rated 20 percent, and PTSD, rated as 30 percent.  The combined rating is 50 percent. 

As there are two or more disabilities and the combined rating is not 70 percent or more, the criteria for a schedular total disability rating under 38 C.F.R. § 4.16(a) are not met. 

Extraschedular Consideration under 38 C.F.R. § 4.16(b) and Analysis

Under 38 C.F.R. § 4.16(b), the agency of original jurisdiction should submit to the Director of VA Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16. 

The threshold inquiry before there is a referral is whether or not the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities.

In March 2010 the Veteran lost his job of ten years after a customer's complaint.  The Veteran was out of work until March 2012 and since then he has been employed fulltime.   

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities from March 2010 to March 2012.  

The Veteran was unemployed for two years, after he lost his job due to a customer's complaint.  In September 2009, on VA audiological examination, the Veteran had a problem hearing with a headset at work.  As for diabetes, there is no evidence that diabetes impacted the Veteran's ability to work as found on VA examination in May 2014.  As for PTSD the Board has already the found PTSD resulted in no more than occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which does not approximate or equate to the inability to secure and follow a substantially gainful occupation.






And there is no evidence that either hearing loss, tinnitus, diabetes, or PTSD, singularly or combined, was the reason for the Veteran losing his job or that the Veteran was unable to secure and follow a substantially gainful occupation because of the service-connected disabilities during the time he was unemployed.  

On the evidence of record, the Board finds no factual basis to refer the claim to the Director of the VA Compensation Service for extraschedular consideration.


ORDER

An initial rating higher than 30 percent for posttraumatic stress disorder is denied.

A schedular total disability rating for compensation based on individual unemployability is denied and referral for extrashedular consideration is denied  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


